Case 19-12419     Doc 162   Filed 03/06/20 Entered 03/06/20 14:38:34       Desc Main
                             Document     Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
                            EASTERN DIVISION

 In re:

 ROWLEY SOLAR LLC                                 Chapter 11
                                                  Case No. 19-12419-FJB
                      Debtor

      RESPONSE TO OBJECTION TO CLAIM BY BONNIE BERKOWITZ,
          BARBARA BERKOWITZ AND MAVEN REALTY TRUST

          NOW COME Bonnie        Berkowitz      (“Bonnie”),   Barbara     Berkowitz

 (“Barbara”), and Maven Revocable Trust (“Maven”) (collectively “Responding

 Parties”), and hereby responds to the Objection to Proof of Claim filed by Invaleon

 Technologies Corporation (“Invaleon”).

          1.    On December 26, 2019, Invaleon caused to be filed with this Court

 an Objection to Proofs of Claim (Docket #129). Specifically, it objected to various

 claims of the Responding Parties, namely, claims of Maven (Claims 7 and 8),

 claims of Bonnie (Claims 9, 10 and 11), and claims of Barbara (Claim 12). The

 sole basis for seeking disallowance of such claims is based upon the fact that the

 parties had entered into a Stipulation (Docket #51) which had been approved by

 the Court (the “Stipulation”), such approval taking place on November 19, 2019.

 On that date, the Court conducted a hearing concerning the Stipulation and a

 proposed sale of assets by the Debtor (the “Hearing”).

          2.    At the time of the Hearing, the Debtor, through counsel, raised

 certain issues to the Court which had come to his attention pertaining to specific

 information concerning the assets sale. The asset sale was to produce proceeds

 from the sale of the Debtor’s assets which were to be utilized pursuant to,




                                          -1-
Case 19-12419     Doc 162    Filed 03/06/20 Entered 03/06/20 14:38:34       Desc Main
                              Document     Page 2 of 5



 amongst other things, the terms of the Stipulation. Accordingly, as it related to

 the Stipulation, the terms and provisions of the sale and representations made

 pursuant thereto were all material as they related to the Stipulation.

        3.      At the time of the Hearing, the important facts made known to the

 Court and the parties by Debtor’s counsel were, in summary form, as follows:

        a.      As it pertains to the Membership Interest Purchase Agreement
                (“MIPA”), in order to retain the benefits of the MIPA, Invaleon
                caused to be produced a Certificate of Mechanical Completion by its
                engineer. With that in mind, the parties eventually entered into the
                Stipulation seeking to resolve their differences with factors that
                would be important to the Responding Parties, namely, that
                Invaleon (or affiliates of Invaleon), shall not bid on the purchased
                assets or membership interests. (Stipulation ¶1)

        b.      During the course of the Hearing, and during various recesses taken
                during the course of the Hearing, Invaleon assured the responding
                parties that the certificate issued by its engineer was authentic and
                genuine, notwithstanding his statements to Debtor’s counsel, and
                that Invaleon, with regard to a new third party bidder for the
                Debtor’s assets, would have nothing further to do with the project.

        c.      To the knowledge of the Responding Parties, as of that date, there
                had been no separate non-disclosed communications between
                Invaleon and the bidder, Power Fund, or the stalking horse bidder,
                Solops. Since the sale, it been discovered that communications and
                financial arrangements between Power Fund and Invaleon had
                taken place.

        d.      Further, on July 19, 2019, the Bonni and Barbara, and on behalf of
                Maven, had further provided prior notice to Invaleon that it was not
                to enter upon their property based upon ongoing continued
                problems and difficulties between Invaleon and the respondents.
                Accordingly, when the Stipulation was executed during or about
                September 2019, Invaleon was fully advised and informed that the
                Responding Parties wanted Invaleon to have nothing further to do
                with the project or to appear at their property and Invaleon provided
                assurances that this would be the case.

        4.      Since the date of the order approving the sale and the Stipulation,

 the respondents have now come to realize that the assurances and representations




                                          -2-
Case 19-12419        Doc 162      Filed 03/06/20 Entered 03/06/20 14:38:34                   Desc Main
                                   Document     Page 3 of 5



 of Invaleon were materially false. This is based upon various factors, including but

 not limited to the following:

         a.       Most importantly, the successful bidder of the project, Power Fund,
                  is not running or operating the project, and on information and
                  belief, they do not have experience in constructing and operating
                  such a project. In fact, to the shock of the Responding Parties, the
                  entity that has been coming to the premises to do construction and
                  run the project has been none other than Invaleon.1

         b.       In fact, as of the date of this pleading, Invaleon, on its website, still
                  holds itself out as owner or operator of the Rowley project.

         c.       Further, as stated above, it has been revealed, prior to the sale, there
                  have been communications between Invaleon and Power Fund, the
                  nature and extend of which are not known.

         d.       Also, other post-sale actions have taken place inconsistent with the
                  documents executed in connection with the sale.

         e.       Invaleon, the party in control of the data room for prospective
                  bidders, was non-cooperative with Solops, the stalking horse bidder,
                  who withdrew from bidding as disinformation about the project
                  came about at the Hearing.

         5.       In terms of the Stipulation, had the Responding Parties known of all

 of the facts with full disclosure, they would not have continued to negotiate with

 Invaleon, nor would they have executed the Stipulation. The Responding Parties

 believe that they were induced to execution the Stipulation based upon fraudulent

 information and fraudulent representations.                 In so doing, Invaleon, with the

 assistance of Power Fund, has been able to undermine agreements to which it was

 a party:




 1
  The Court may recall that, at the February 4, 2020 hearing concerning the objection to claims,
 Sonepan Electrical Distributors, Inc., indicated that it had been paid its claim on a check given to it
 by the principal of Invaleon, not from the sales proceeds that were paid to Invaleon, and that it
 continued to do work with Invaleon, including providing supplies or services to Invaleon at the
 Rowley project.



                                                  -3-
Case 19-12419     Doc 162      Filed 03/06/20 Entered 03/06/20 14:38:34      Desc Main
                                Document     Page 4 of 5




        a.      Invaleon avoided the loss of the project to the Responding Parties by

                providing a mechanical completion certificate that was false, and

        b.      Invaleon seeks to avoid the terms of the Stipulation by having Power

                Fund as the “owner” of the project so that it can still retain the

                project, while at the same time paying much less to the Responding

                Parties than otherwise would be paid to them under the MIPA or the

                Stipulation.

        6.      As a result, the responding parties should not be subject to the terms

 and provisions of the Stipulation, but rather should be excused from its terms. As

 a result, the objection to the claims held by the responding parties must be

 overruled, allowing their claims in full.

        7.      To the extent that the Court will require evidence on this matter,

 and it is reasonably anticipated that evidence will be required, the Responding

 Parties will need time for conducting discovery in order to adjudicate these

 matters.




                                             -4-
Case 19-12419    Doc 162     Filed 03/06/20 Entered 03/06/20 14:38:34       Desc Main
                              Document     Page 5 of 5



        WHEREFORE, the Responding Parties respectfully request this Honorable

 Court to overrule the claims objection as filed, and to grant them such other and

 further relief as this Court deems just and proper.

                                                  Respectfully submitted,

                                                  Bonnie Berkowitz,
                                                  Barbara Berkowitz and
                                                  Maven Revocable Trust
                                                  By their attorney,

  Dated: March 6, 2020                            /s/ Michael B. Feinman
                                                  Michael B. Feinman
                                                  BBO#545935
                                                  Feinman Law Offices
                                                  69 Park Street
                                                  Andover, MA 01810
                                                  Tel: 978-475-0080
                                                  Fax: 978-475-0852
                                                  Email:mbf@feinmanlaw.com


                            CERTIFICATE OF SERVICE

        I, Michael B. Feinman, hereby certify that I have this day served the
 foregoing pleading, by mailing a true and accurate copy of each, if not shown as
 being served electronically, via first class mail and postage prepaid, to the
 following parties in interest:

                              Alan L. Braunstein, Esq.
                         Email: abraunstein@riemerlaw.com

                         Eric Bradford - U.S. Trustee’s Office

                                John G. Loughnane
                           Email: jloughnane@nutter.com



  Dated: March 6, 2020                             /s/ Michael B. Feinman
                                                   Michael B. Feinman




                                          -5-
